Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 02/11/2022. In virtue of this communication, claims 1 – 9 are pending in this office action.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/11/2022  was filed after the mailing date of the Allowance on 10/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Reasons for Allowance
3.	In view of IDS submitted, claims 1 – 9 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance: claims 1 – 9 are allowed for the reasons as set forth in the Office action mailed 10/15/2021 since the prior art in the submitted IDS does not change the allowability of the claims. Notes that the Application 16/597621 was a continuation of Application 14/419139, which was claimed the benefits of foreign priority on 08/02/2012 (see Certified Copy of Foreign Priority Application filed on 02/02/2015).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645